TANNER, J.
The question involved in this ease is whether a power of attorney to mortgage is valid between the parties though not recorded ac-' cording to law.
The defendant has produced a number of authorities to the effect that such power of attorney is valid between the parties though not recorded. The only Rhode Island authority on the subject, however, is to the contrary and holds that the statute provides that such power of attorney “shall be signed, acknowledged, delivered and recorded with the formalities prescribed by law concerning deeds from grantors in person, thus, by implication, excluding the validity of any conveyance by attorney unless in manner and with the formalities mentioned”.
Bourne vs. Campbell, 21 R. I. 490.
This was a case where the action was between the same parties as those named in the instrument.
We feel obliged to follow the Rhode Island authority until it may be repealed. Therefore we grant the petition to appoint a receiver of rents and profits.